DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The examiner notes that the claims filed 1/26/2021 was NOT ENTERED. Therefore the current amendments filed 2/24/2021 (with the proper underlining, strike-throughs, etc) should have been made in view of the last entered set of claims, which was filed on 10/1/2020. However, in the spirit of advancing prosecution, the examiner was still able to examine the current set of claims. The examiner requests that applicant  refer to See MPEP 714 and 37 CFR 1.121(c) for any future amendments.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on July 17, 2020 is acknowledged.
Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 17, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Mehl US 2016/0287301 in view of Marino US 2016/0310188 and Faulhaber US 2016/0081721. 
Regarding Claim 1, Mehl discloses an intervertebral stabilizing screw (#40, Fig 4 which is similar to the embodiment of Fig 1-2, paragraph 81) comprising 
a main body (#42) comprising a distal thread (lower or distal threads #44 located below hole #52) for securing to the bone, located at a distal end of the main body (Fig 4),  wherein the main body is a single piece body (#42 is a single piece with secondary body attached to it, paragraph 81-82, it is noted that #42 is similar to #12 as seen in Fig 2, which is a single piece body),
a hollow proximal secondary body (#14) that can slide along the length of the main body (Fig 1-2, paragraph 81, 82), wherein the hollow proximal secondary body also includes an external thread (#19) for securing to the bone, and 
said main body comprises at least one fill hole (#48), located between the distal thread and the secondary body (#14).
Regarding Claim 2, Mehl discloses an external diameter of the thread of the hollow proximal secondary body is greater than the diameter of the distal thread (Fig 4, where a diameter of the distal thread near ref #49 is smaller than an external thread #19 of the secondary body #14).
Regarding Claim 5, Mehl discloses said at least one fill hole comprises at least two fill holes (one of the other openings #46-47, Fig 4, paragraph 82 were they can be four). 
Claim 6, Mehl discloses said at least one fill hole has a radial course (Fig 4, paragraph 82, the fill holes #46-48 at least partially radially surrounds the main body about its circumference). 
Regarding Claim 7, Mehl discloses said at least one fill hole comprises at least two fill holes and has a diametric course, with two outlets that connect opposite points of the wall of the main body (Fig 4, paragraph 82, where there can be four holes that are “evenly spaced” such that two of the holes are diametrically opposed to each other so that you can see completely through the screw).
Mehl discloses the hollow proximal secondary body is threaded onto the main body (paragraph 77, 82) along a proximal threaded portion of the main body (paragraph 81, main body #42 would have a similar proximal threaded portion #18 as seen in Fig 2, see also Fig below) up to the at least one fill hole (see Fig 4, the secondary body does not cover or block the at least one fill hole #48), the at least one fill hole (#48) located in an intermediate portion of the main body (Fig 4) but does not disclose the main body having an axial through hole, a travel stop for the hollow proximal secondary body, located on an outer surface of the main body, the fill hole located between the distal thread and the travel stop for connecting an intervertebral space to said axial hole, said travel stop is a step is formed by a variation in the external diameter of the main body, a maximum external diameter of said travel stop equals the external diameter of the main body where the at least one fill hole is located. 


    PNG
    media_image1.png
    561
    889
    media_image1.png
    Greyscale


Marino discloses a screw (#600, which is similar to the embodiment of Fig 1-2) with a hollow proximal secondary body (proximal portion of #600, see also Fig 1-2) and a main body (remainder of the screw #600) having fill hole (#635) where the entire screw including the main body includes an axial through hole (#640, paragraph 53), the fill connecting an intervertebral space to said axial hole (paragraph 53, screw can extend through a vertebral space) so that screw including the axial through hole and fill hole can be filled with growth material (paragraph 49).
Faulhaber discloses a screw (Fig 13) having main body (Fig 13) that includes a distal thread portion (#612), an intermediate portion (#610) and a threaded proximal portion (#620, which includes threads #624), a hollow proximal secondary body (#606, Fig 14) that threadably couples to the threaded proximal portion (paragraph 112, Fig 

    PNG
    media_image2.png
    664
    807
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mehl to have the main body include an axial through hole, the fill hole in communication with the through hole in view of Marino so that it allows bone growth material to fill in the screw. 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mehl as modified to have the proximal threaded portion of the main body of Mehl have a smaller diameter than the intermediate portion of Mehl (portion where the fill hole #48 is located, Fig 4) such that a travel stop in the form of a step is formed in view of Faulhaber above 
See also PTO 892 which shows other screws having threaded proximal portions having a smaller diameter than the rest of the main body such that a travel stop is formed. 
Regarding Claim 3, Mehl as modified discloses said stop consists of the step (#616 of Faulhaber) which impedes the travel of the hollow hollow proximal secondary body up to said at least one fill hole (as discussed above with the modification, the secondary proximal body does not cover the fill hole where the travel stop would be located proximal the fill hole). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mehl US 2016/0287301, Marino US 2016/0310188 and Faulhaber US 2016/0081721, as applied to claim 1 above, and in further view of Braun US 2003/0088251
Mehl discloses the claimed invention as discussed above where the axial through hole may be filled with material after implantation (paragraph 49 in Marino) but does not disclose a proximal cover to close off access to the axial hole once the screw is installed.

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Mehl as modified to include a proximal cover in view of Braun because it helps compresses the material within the through hole of the screw. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Mehl US 2016/0287301 in view of Marino US 2016/0310188 and Faulhaber US 2016/0081721. 
Regarding Claim 8, Mehl discloses an intervertebral stabilizing screw (#40, Fig 4 which is similar to the embodiment of Fig 1-2, paragraph 81) comprising 
a main body (#42) comprising a distal thread (lower or distal threads #44 located below hole #52) for securing to the bone, located at a distal end of the main body (Fig 4),  wherein the main body is a single piece body (#42 is a single piece with secondary body attached to it, paragraph 81-82, it is noted that #42 is similar to #12 as seen in Fig 2, which is a single piece body),
a hollow proximal secondary body (#14) that can slide along the length of the main body (Fig 1-2, paragraph 81, 82), wherein the hollow proximal secondary body also includes an external thread (#19) for securing to the bone, and 
said main body comprises at least one fill hole (#48), located between the distal thread and the secondary body (#14),

Mehl discloses the hollow proximal secondary body is threaded onto the main body (paragraph 77, 82) along a proximal threaded portion of the main body (paragraph 81, main body #42 would have a similar proximal threaded portion #18 as seen in Fig 2. Fog below) up to the at least one fill hole (see Fig 4, the secondary body does not cover or block the at least one fill hole #48), the at least one fill hole (#48) located in an intermediate portion of the main body (Fig 4) but does not disclose the main body having an axial through hole, a travel stop for the hollow proximal secondary body, located on an outer surface of the main body, the fill hole located between the distal thread and the travel stop for connecting an intervertebral space to said axial hole, said travel stop is a step is formed by a variation in the external diameter of the main body, a maximum external diameter of said travel stop equals the external diameter of the main body where the at least one fill hole is located. 


    PNG
    media_image1.png
    561
    889
    media_image1.png
    Greyscale

Marino discloses a screw (#600, which is similar to the embodiment of Fig 1-2) with a hollow proximal secondary body (proximal portion of #600, see also Fig 1-2) and a main body (remainder of the screw #600) having fill hole (#635) where the entire screw including the main body includes an axial through hole (#640, paragraph 53), the fill connecting an intervertebral space to said axial hole (paragraph 53, screw can extend through a vertebral space) so that screw including the axial through hole and fill hole can be filled with growth material (paragraph 49).
Faulhaber discloses a screw (Fig 13) having main body (Fig 13) that includes a distal thread portion (#612), an intermediate portion (#610) and a threaded proximal portion (#620, which includes threads #624), a hollow proximal secondary body (#606, Fig 14) that threadably couples to the threaded proximal portion (paragraph 112, Fig 15a), a travel stop (#616) for the hollow proximal secondary body (paragraph 107, 111) 


    PNG
    media_image2.png
    664
    807
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mehl to have the main body include an axial through hole, the fill hole in communication with the through hole in view of Marino so that it allows bone growth material to fill in the screw. 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mehl as modified to have the proximal threaded portion of the main body of Mehl have a smaller diameter than the intermediate portion of Mehl (portion where the fill hole #48 is located, Fig 4) such that a travel stop in the form of a step is formed in view of Faulhaber above . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Mehl US 2016/0287301 in view of Marino US 2016/0310188 and Faulhaber US 2016/0081721. 
Regarding Claim 10, Mehl discloses an intervertebral stabilizing screw (#40, Fig 4 which is similar to the embodiment of Fig 1-2, paragraph 81) comprising 
a main body (#42) comprising a distal thread (lower or distal threads #44 located below hole #52) for securing to the bone, located at a distal end of the main body (Fig 4),  wherein the main body is a single piece body (#42 is a single piece with secondary body attached to it, paragraph 81-82, it is noted that #42 is similar to #12 as seen in Fig 2, which is a single piece body),
a hollow proximal secondary body (#14) that can slide along the length of the main body (Fig 1-2, paragraph 81, 82), wherein the hollow proximal secondary body also includes an external thread (#19) for securing to the bone, and 
said main body comprises at least one fill hole (#48), located between the distal thread and the secondary body (#14),

Mehl discloses the hollow proximal secondary body is threaded onto the main body (paragraph 77, 82) along a proximal threaded portion of the main body (paragraph 81, main body #42 would have a similar proximal threaded portion #18 as seen in Fig 2, see Fig below) up to the at least one fill hole (see Fig 4, the secondary body does not cover or block the at least one fill hole #48), the at least one fill hole (#48) located in an intermediate portion of the main body (Fig 4) but does not disclose the main body having an axial through hole, a travel stop for the hollow proximal secondary body, located on an outer surface of the main body, the fill hole located between the distal thread and the travel stop for connecting an intervertebral space to said axial hole, said travel stop is a step is formed by a variation in the external diameter of the main body, a maximum external diameter of said travel stop equals the external diameter of the main body where the at least one fill hole is located. 

    PNG
    media_image1.png
    561
    889
    media_image1.png
    Greyscale

Marino discloses a screw (#600, which is similar to the embodiment of Fig 1-2) with a hollow proximal secondary body (proximal portion of #600, see also Fig 1-2) and a main body (remainder of the screw #600) having fill hole (#635) where the entire screw including the main body includes an axial through hole (#640, paragraph 53), the fill connecting an intervertebral space to said axial hole (paragraph 53, screw can extend through a vertebral space) so that screw including the axial through hole and fill hole can be filled with growth material (paragraph 49).
Faulhaber discloses a screw (Fig 13) having main body (Fig 13) that includes a distal thread portion (#612), an intermediate portion (#610) and a threaded proximal portion (#620, which includes threads #624), a hollow proximal secondary body (#606, Fig 14) that threadably couples to the threaded proximal portion (paragraph 112, Fig 15a), a travel stop (#616) for the hollow proximal secondary body (paragraph 107, 111) 

    PNG
    media_image2.png
    664
    807
    media_image2.png
    Greyscale


It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mehl as modified to have the proximal threaded portion of the main body of Mehl have a smaller diameter than the intermediate portion of Mehl (portion where the fill hole #48 is located, Fig 4) such that a travel stop in the form of a step is formed in view of Faulhaber above because the travel stop engages and mesh with a distal end of the hollow proximal secondary body (of Mehl) and thus prevent further movement of the hollow proximal secondary body towards the distal thread of the main body. It is noted that with the modification the diameter of the intermediate portion (where the fill hole #48 is located)  of Mehl does not change and as such the maximum external diameter of the travel stop equals the external diameter of the main body where the at least one fill hole is located. 


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Mehl was reinterpreted in view of a new reference Faulhaber as discussed above. It is noted that Mehl is very similar to the current invention but lacks the smaller 
The applicant is welcomed to contact the examiner if he/she has any questions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773